



EXECUTION VERSION


THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of July 29,
2016 by and among HEALTHCARE REALTY TRUST INCORPORATED, a corporation formed
under the laws of the State of Maryland (the “Borrower”), each of the Lenders
party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(the “Administrative Agent”).


WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Credit Agreement dated as of October 14,
2011 (as amended and as in effect immediately prior to the effectiveness of this
Amendment, the “Credit Agreement”); and


WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1. Specific Amendments to Credit Agreement. Upon the effectiveness of
this Amendment, the parties hereto agree that the Credit Agreement shall be
amended as follows:


(a)The Credit Agreement is amended by adding the following definitions to
Section 1.01 thereof in the appropriate alphabetical location:


“Anti-Terrorism Laws” has the meaning given that term in Section 5.22.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Co-Syndication Agents” means JPMorgan Chase Bank, U.S. Bank and PNC Bank.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.




        



--------------------------------------------------------------------------------





“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“Joint Book Runners” means WFS and JPMorgan Chase Bank in their capacities as
joint book runners.


“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A., together with its
successors.


“Material Acquisition” means any acquisition (whether by direct purchase, merger
or otherwise and whether in one or more related transactions) by the Borrower or
any Subsidiary in which the purchase price of the assets acquired exceeds an
amount equal to 10.0% of consolidated total assets as of the last day of the
most recently ended fiscal quarter prior to the consummation of such acquisition
of the Borrower for which financial statements are publicly available.


“PNC Bank” means PNC Bank, National Association, together with its successors.


“PNCCM” means PNC Capital Markets LLC, together with its successors, or an
affiliate selected by it in its sole discretion.


“Swing Line Availability” has the meaning given to that term in Section 2.01(c).


“Third Amendment Date” means July 29, 2016.


“Trading with the Enemy Act” has the meaning given to that term in Section 5.22.
 
“U.S. Bank” means U.S. Bank National Association, together with its successors.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


(b)The Credit Agreement is further amended by restating the following
definitions contained in Section 1.01 thereof in their entirety as follows:
    
“Applicable Percentage” means, for any day, the rate per annum set forth below
opposite the applicable Debt Rating:









--------------------------------------------------------------------------------







Pricing Level
Debt Ratings
(or their equivalents)
Loans that are Eurodollar Rate Loans, Base Rate Loans and Letter of Credit Fees


Facility Fee
1
A-/A3 or better
0.825%
0.125%
2
BBB+/Baa1
0.90%
0.15%
3
BBB/Baa2
1.00%
0.20%
4
BBB-/Baa3
1.20%
0.25%
5
BB+/Ba1 and below
1.55%
0.30%



The Borrower will maintain a Debt Rating at all times with at least two (2)
Ratings Services, and the Borrower may, at its option, obtain a third Debt
Rating from another Ratings Service. The applicable Pricing Level will be
determined by reference to the Debt Ratings; provided that:


(a)    if Debt Ratings are provided by two (2) Ratings Services and the Debt
Ratings by the Rating Services indicate different Pricing Levels, then (A) if
they are only one level apart, the applicable Pricing Level shall be determined
by reference to the higher or better Debt Rating and shall be set at the Pricing
Level indicated thereby, and (B) if they are more than one level apart, the
applicable Pricing Level shall be determined by reference to the lower (or
worse) Debt Rating and shall be set at one Pricing Level above the Pricing Level
that would be indicated by the lower Debt Rating (e.g., if the Debt Rating by
one of the Rating Services is A- and the Debt Rating by another of the Rating
Services is Baa3, the Applicable Percentage would be set at Pricing Level 3),


(b)    if Debt Ratings are provided by three (3) or more Ratings Services
acceptable to the Administrative Agent and the Debt Ratings indicate different
Pricing Levels, then the applicable Pricing Level shall be determined by
reference to the lower of the two (2) highest (or best) Debt Ratings and shall
be set at the Pricing Level indicated thereby, and


(c)    if a Debt Rating is not provided by at least two (2) Ratings Services, or
if no Debt Rating is available, then the Applicable Percentage shall be Pricing
Level 5.


The Applicable Percentage shall be determined and adjusted on the first Business
Day following the date of any change in the Debt Rating. Adjustments in the
Applicable Percentage shall be effective as to all Extensions of Credit,
existing and prospective, from the date of adjustment. Determinations by the
Administrative Agent of the applicable Pricing Level shall be conclusive absent
manifest error. The Administrative Agent shall promptly notify the Lenders of
changes in the Applicable Percentage.


“Arrangers” means WFS, JPMorgan Chase Bank (or any Affiliate of JPMorgan Chase
Bank designated by it), U.S. Bank and PNCCM in their capacities as joint lead
arrangers.


“Consolidated Unencumbered Realty” means, for the Consolidated Group, the book
value of all realty (prior to deduction for accumulated depreciation) minus the
book value







--------------------------------------------------------------------------------





of real property (prior to deduction for accumulated depreciation) which is
subject to mortgage Liens described in clause (c) of Section 6.07 or mortgage
Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness permitted hereunder secured by a mortgage Lien initially permitted
under clause (c) of Section 6.07. To the extent that the aggregate amount of
Consolidated Unencumbered Realty attributable to the following would exceed
15.0% of Consolidated Unencumbered Realty, such excess shall be excluded:
(a) construction projects; (b) unimproved real estate; (c) realty owned or
leased by a Subsidiary that is not a Wholly Owned Subsidiary (other than realty
owned or leased by a Subsidiary that is not a Wholly Owned Subsidiary but for
which the Borrower exclusively controls, directly or indirectly, the sale and
financing of such realty); and (d) realty not located in the United States of
America.


“Defaulting Lender” means, subject to Section 2.14(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within 2 Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the L/C Issuer or the Swing Line Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within 3 Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.14(f)) upon delivery of written notice







--------------------------------------------------------------------------------





of such determination to the Borrower, the L/C Issuer, the Swing Line Lender and
each Lender.


“Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for any
Interest Period, the rate of interest obtained by dividing (i) the rate of
interest per annum determined on the basis of the rate for deposits in Dollars
for a period equal to the applicable Interest Period which appears on Reuters
Screen LIBOR01 Page (or any applicable successor page) at approximately 11:00
a.m. (London time) two Business Days prior to the first day of the applicable
Interest Period by (ii) a percentage equal to 1 minus the stated maximum rate
(stated as a decimal) of all reserves, if any, required to be maintained with
respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on Eurodollar Rate
Loans is determined or any applicable category of extensions of credit or other
assets which includes loans by an office of any Lender outside of the United
States of America). If, for any reason, the rate referred to in the preceding
clause (i) does not appear on Reuters Screen LIBOR01 Page (or any applicable
successor page), then the rate to be used for such clause (i) shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period. Any change in the
maximum rate of reserves described in the preceding clause (ii) shall result in
a change in the Eurodollar Rate on the date on which such change in such maximum
rate becomes effective. If the Eurodollar Rate determined as provided above
would be less than zero, the Eurodollar Rate shall be deemed to be zero.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent. If the Federal Funds Rate determined as
provided above would be less than zero, the Federal Funds Rate shall be deemed
to be zero.


“L/C Issuer” means each of Wells Fargo, JPMorgan Chase Bank, U.S. Bank and PNC
Bank, in its capacity as an issuer of Letters of Credit pursuant to
Section 2.01(b). Any reference to “the L/C Issuer” herein shall be deemed to
refer to each L/C Issuer, any L/C Issuer, the applicable L/C Issuer or all L/C
Issuers, as the context may require.


“Revolving Termination Date” means July 29, 2020, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.15.


“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.









--------------------------------------------------------------------------------





“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, the
European Union or any other Governmental Authority, (b) any Person located,
operating, organized or resident in a Sanctioned Country, (c) an agency,
political subdivision or instrumentality of the government of a Sanctioned
Country or (d) any Person Owned or Controlled by any Person, Persons or agency
described in any of the preceding clauses (a) through (c).


“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, the European Union or any other Governmental
Authority.


(c)The Credit Agreement is further amended by deleting the definition of “Equity
Transaction” contained in Section 1.01 thereof in its entirety and “Syndication
Agent” contained in the preamble thereof in its entirety.


(d)The Credit Agreement is further amended by restating Section 2.01(b) thereof
in its entirety as follows:


(b)    Letters of Credit. During the Commitment Period, (i) each L/C Issuer, in
reliance upon the commitments of the Lenders set forth herein, agrees (A) to
issue Letters of Credit for the account of the Borrower or any member of the
Consolidated Group on any Business Day, (B) to amend or renew Letters of Credit
previously issued hereunder, and (C) to honor drafts under Letters of Credit;
and (ii) each Lender irrevocably and unconditionally agrees to purchase from
each L/C Issuer a participation interest in the Letters of Credit issued by such
L/C Issuer hereunder in an amount equal to such Lender’s Revolving Commitment
Percentage thereof; provided that (A) the aggregate principal amount of L/C
Obligations shall not exceed NINETY MILLION DOLLARS ($90,000,000) (as such
amount may be increased or decreased in accordance with the provisions hereof,
the “L/C Committed Amount”), (B) an L/C Issuer shall not be obligated to issue a
Letter of Credit if, after giving effect to such issuance, the aggregate stated
amount of the outstanding Letters of Credit issued by such L/C Issuer would
exceed the lesser of (x) 25% of the L/C Committed Amount and (y) the Revolving
Commitment of such L/C Issuer in its capacity as Lender, (C) with regard to the
Lenders collectively, the aggregate principal amount of Revolving Obligations
shall not exceed the Aggregate Revolving Committed Amount, and (D) with regard
to each Lender individually, such Lender’s Revolving Commitment Percentage of
Revolving Obligations shall not exceed its respective Revolving Committed
Amount. Subject to the terms and conditions hereof, the Borrower’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly the Borrower
may obtain Letters of Credit to replace Letters of Credit that have expired or
that have been drawn upon and reimbursed.


(e)The Credit Agreement is further amended by restating Section 2.01(c) thereof
in its entirety as follows:


(c)    Swing Line Loans. During the Commitment Period, the Swing Line Lender
agrees, subject to the terms and conditions set forth herein and in reliance
upon the agreements of the other Lenders set forth herein, to make revolving
credit loans (the “Swing







--------------------------------------------------------------------------------





Line Loans”) to the Borrower on any Business Day; provided that (i) the
aggregate principal amount of Swing Line Loans shall not exceed the lesser of
(such lesser amount being referred to as the “Swing Line Availability”) (x)
SEVENTY MILLION DOLLARS ($70,000,000) (as such amount may be increased or
decreased in accordance with the provisions hereof, the “Swing Line Committed
Amount”), and (y) the Revolving Commitment of the Swing Line Lender in its
capacity as a Lender minus the outstanding principal amount of the Revolving
Loans owing to the Swing Line Lender in its capacity as a Lender, (ii) with
respect to the Lenders collectively, the aggregate principal amount of Revolving
Obligations shall not exceed the Aggregate Revolving Committed Amount, (iii)
with regard to each Lender individually, such Lender’s Revolving Commitment
Percentage of Revolving Obligations shall not exceed its respective Revolving
Committed Amount, and (iv) the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Swing Line Loans shall
be comprised solely of Loans bearing interest based on the Base Rate or such
other rate as may be agreed, in each case as provided in Section 2.08(a)(iii),
and may be repaid and reborrowed in accordance with the provisions hereof.
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a participation interest in such Swing Line Loan in an amount
equal to the product of such Lender’s Revolving Commitment Percentage thereof.
No Swing Line Loan shall remain outstanding for longer than ten (10) Business
Days.


(f)The Credit Agreement is further amended by restating the second sentence of
Section 2.02(a) thereof in its entirety as follows:


Each such notice must be received by the Administrative Agent not later than (i)
with respect to Eurodollar Rate Loans, 1:00 p.m. three (3) Business Days prior
to, or (ii) with respect to Base Rate Loans, 10:00 a.m. on, the requested date
of any Borrowing, conversion or continuation of Loans.


(g)The Credit Agreement is further amended by restating the second sentence of
Section 2.02(b) thereof in its entirety as follows:


Each Lender shall make the amount of its Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than (i) with respect to Eurodollar Rate Loans, 3:00 p.m. and (ii) with
respect to Base Rate Loans, 4:00 p.m., on the Business Day specified in the
applicable Loan Notice.


(h)The Credit Agreement is further amended by restating Section 2.02(e) thereof
in its entirety as follows:


(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than twelve (12) Interest Periods in effect with respect to
Revolving Loans.


(i)The Credit Agreement is further amended by restating Section 2.03 thereof in
its entirety as follows:









--------------------------------------------------------------------------------





2.03    Additional Provisions with respect to Letters of Credit.


(a)    Obligation to Issue or Amend.


(i)    No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:


(A)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer; or


(B)    such Letter of Credit is in an initial amount less than $500,000 or is to
be denominated in a currency other than Dollars.


(ii)    No L/C Issuer shall issue any Letter of Credit if:


(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense that was not applicable on the Closing Date and that such L/C
Issuer in good faith deems material to it;


(B)    the expiry date of such requested Letter of Credit would occur more than
twelve (12) months after the date of issuance or last renewal, unless such L/C
Issuer shall have approved such expiry date as provided in, and subject to
Section 2.03(b)(iii);


(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date as provided in, and subject to, Section 2.03(a)(v) and
Section 2.03(l);


(D)    one or more applicable conditions contained in Section 4.02 shall not
then be satisfied and such L/C Issuer shall have received written notice thereof
from any Lender or any Credit Party at least one (1) Business Day prior to the
requested date of issuance of such Letter of Credit;


(E)    the Revolving Commitments have been terminated pursuant to Section 7.01;
or


(F)    such Letter of Credit is to be denominated in a currency other than
Dollars;


(iii)    No L/C Issuer shall be under any obligation to amend any Letter of
Credit if:







--------------------------------------------------------------------------------







(A)    such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof; or


(B)    the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.


(iv)    No L/C Issuer shall amend any Letter of Credit if:


(A)    one or more applicable conditions contained in Section 4.02 shall not
then be satisfied and such L/C Issuer shall have received written notice thereof
from any Lender or any Credit Party at least one (1) Business Day prior to the
requested date of amendment of such Letter of Credit;


(B)    the Revolving Commitments have been terminated pursuant to Section 7.01;
or


(C)    assuming such amended Letter of Credit were then being requested, one or
more of the conditions contained in Section 2.03(a)(ii) shall then exist and
would prohibit the issuance of such amended Letter of Credit.


(v)    Notwithstanding the immediately preceding clause (ii)(C), the expiry date
of a Letter of Credit may occur after the Letter of Credit Expiration Date so
long as the applicable L/C Issuer and all of the Lenders have approved such
later expiry date (in which case, such Letter of Credit shall be an “Extended
Letter of Credit”), it being acknowledged and agreed that each such Extended
Letter of Credit shall be Cash Collateralized in accordance with Section
2.03(l).


(b)    Procedures for Issuance and Amendment.


(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower and delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application must be received by such L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least five (5)
Business Days (or such later date and time as such L/C Issuer may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to such L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as such L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as such L/C Issuer may require. Additionally, the
Borrower shall







--------------------------------------------------------------------------------





furnish to such L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may reasonably require.


(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Upon receipt by the
applicable L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Revolving Commitment Percentage of
such Letter of Credit.


(iii)    If the Borrower so requests in the applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Evergreen Letter of Credit”); provided that any such Evergreen Letter of Credit
must permit such L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the applicable L/C Issuer, the Borrower shall not be required to make a specific
request to such L/C Issuer for any such extension. Once an Evergreen Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date (or with respect to an Extended Letter of Credit, the expiry
date set forth in such Extended Letter of Credit); provided that such L/C Issuer
shall not permit any such extension if (A) such L/C Issuer has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof,
or (B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing such L/C Issuer not to
permit such extension.


(iv)    After delivery of any Letter of Credit or any amendment to a Letter of
Credit to an advising bank with respect thereto or to the beneficiary thereof,
the applicable L/C Issuer will deliver to the Borrower or the Administrative
Agent a true and complete copy of such Letter of Credit or amendment upon
request.









--------------------------------------------------------------------------------





(c)    Drawings and Reimbursements; Funding of Participations.


(i)    Upon any drawing under any Letter of Credit, the applicable L/C Issuer
shall notify the Borrower and the Administrative Agent thereof. Not later than
11:00 a.m. on the date of any payment by the applicable L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Borrower shall reimburse
such L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing. If the Borrower fails to so reimburse such L/C Issuer by
such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Lender’s Revolving Commitment Percentage thereof. In such
event, the Borrower shall be deemed to have requested a Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, the amount of the unutilized
portion of the Aggregate Revolving Commitments or the conditions set forth in
Section 4.02. Any notice given by the applicable L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.


(ii)    Each Lender (including any Lender acting as an L/C Issuer) shall upon
any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the applicable L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Revolving Commitment
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Revolving Loan that is a Base Rate Loan
to the Borrower in such amount. The Administrative Agent shall remit the funds
so received to such L/C Issuer.


(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Loans for any reason, the Borrower shall be deemed to
have incurred from the applicable L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of such L/C Issuer pursuant to Section 2.03(c)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.


(iv)    Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Revolving
Commitment Percentage of such amount shall be solely for the account of such L/C
Issuer.


(v)    Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any Cash Collateral
being delivered in respect







--------------------------------------------------------------------------------





of an Extended Letter of Credit, (B) any set‑off, counterclaim, recoupment,
defense or other right that such Lender may have against such L/C Issuer, the
Borrower or any other Person for any reason whatsoever, (C) the occurrence or
continuance of a Default or Event of Default, (D) non-compliance with the
conditions set forth in Section 4.02, or (E) any other occurrence, event or
condition, whether or not similar to any of the foregoing. No such making of an
L/C Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse such L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.


(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect. A certificate of the applicable L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.


(d)    Repayment of Participations.


(i)    At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Revolving Commitment Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.


(ii)    If any payment received by the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 9.06 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Revolving Commitment Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.


(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:









--------------------------------------------------------------------------------





(i)    any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement, or any other agreement or instrument relating thereto;


(ii)    the existence of any claim, counterclaim, set‑off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the applicable L/C Issuer or any other
Person, whether in connection with this Credit Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)    any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor‑in‑possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or


(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.


(f)    Role of L/C Issuers. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the applicable L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the such L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter







--------------------------------------------------------------------------------





of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the such L/C Issuer
shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower that a court of competent
jurisdiction in a final, non-appealable judgment, determines were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the applicable L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
that may prove to be invalid or ineffective for any reason.


(g)    Cash Collateral. (i) If the applicable L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, the Borrower shall immediately provide Cash Collateral in the then
Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the Letter
of Credit Expiration Date, as the case may be). The Borrower hereby grants to
the Administrative Agent, for the benefit of the L/C Issuers and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked deposit accounts at Wells Fargo.


(h)    Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each standby Letter of Credit.


(i)    Letter of Credit Fees. The Borrower shall pay Letter of Credit fees as
set forth in Section 2.09.


(j)    Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures







--------------------------------------------------------------------------------





to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.
(l)    Extended Letters of Credit. The Borrower shall provide Cash Collateral
(in an amount equal to the amount of each Extended Letter of Credit, calculated
in accordance with Section 1.07) to the applicable L/C Issuer with respect to
each Extended Letter of Credit issued by such L/C Issuer by the date 30 days
prior to the Revolving Termination Date; provided that if the Borrower fails to
provide Cash Collateral with respect to any such Extended Letter of Credit by
such time, such event shall be treated as a drawing under such Extended Letter
of Credit (in an amount equal to the amount of each such Letter of Credit,
calculated in accordance with Section 1.07), which shall be reimbursed (or
participations therein funded) in accordance with Section 2.03(c), with the
proceeds being utilized to provide Cash Collateral for such Letter of Credit. If
the delivery of any Cash Collateral in respect of an Extended Letter of Credit
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, each
Lender confirms that its obligations under Section 2.03(c) shall remain in full
force and effect.
(j)The Credit Agreement is further amended by restating Section 2.06(b) in its
entirety as follows:


(b)    Mandatory Prepayments on Revolving Obligations. If at any time (i) the
aggregate principal amount of Revolving Obligations shall exceed the Aggregate
Revolving Committed Amount, (ii) the aggregate principal amount of L/C
Obligations shall exceed the L/C Committed Amount or (iii) the aggregate
principal amount of Swing Line Loans shall exceed the Swing Line Availability,
the Borrower shall immediately prepay the Revolving Loans and/or provide Cash
Collateral to the L/C Obligations in an amount equal to such excess; provided,
however, that Cash Collateral will not be provided to the L/C Obligations
hereunder until the Revolving Loans and Swing Line Loans have been paid to or
below the Aggregate Revolving Committed Amount or the Swing Line Availability,
as the case may be.


(k)The Credit Agreement is further amended by restating Section 2.14(d) thereof
in its entirety as follows:


(d)    Reallocation of Participation to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Commitment Percentages (determined without regard to
such Defaulting Lender’s Revolving Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 9.23, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.


(l)The Credit Agreement is further amended by adding the following
subsection (g) to the end of Section 3.01:







--------------------------------------------------------------------------------







(g)    FATCA Determination. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Third Amendment Date, the Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


(m)The Credit Agreement is further amended by restating Section 3.06(b) thereof
in its entirety as follows:


(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if a Lender becomes a Defaulting Lender, the Borrower may replace such
Lender in accordance with Section 9.15.


(n)The Credit Agreement is further amended by restating Section 5.22 thereof in
its entirety as follows:


5.22    Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws.


None of the Borrower, any Subsidiary, any of their respective directors, or
officers, or, to the knowledge of the Borrower, any of the Borrower’s or any
Subsidiary’s employees (i) is an “enemy” or an “ally of the enemy” within the
meaning of Section 2 of the Trading with the Enemy Act of the United States, 50
U.S.C. App. §§ 1 et seq., as amended (the “Trading with the Enemy Act”) or
(ii) is in violation of (A) the Trading with the Enemy Act, (B) any of the
foreign assets control regulations of the United States Treasury Department or
any enabling legislation or executive order relating thereto, including without
limitation, Executive Order No. 13224, effective as of September 24, 2001
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001) or
(C) the Patriot Act (collectively, the “Anti-Terrorism Laws”). The Borrower, its
Subsidiaries and their respective officers and employees and its directors and
agents, are in compliance with Anti‑Corruption Laws, Anti-Terrorism Laws and
applicable Sanctions in all material respects. None of the Borrower, any
Subsidiary or any of their respective directors, officers or employees is (i)
the subject or target of any Sanctions or (ii) located, organized or resident in
a country or territory that is, or whose government is, the subject of
Sanctions.


(o)The Credit Agreement is further amended by restating Section 6.04 thereof in
its entirety as follows:


6.04    Conduct of Business and Maintenance of Existence.


Except as contemplated otherwise by the Investment Policy, the Borrower will
continue, and will cause each Subsidiary to continue, to engage in business of
the same general type as now conducted by the Borrower and each of its
Subsidiaries, and will preserve, renew and keep in full force and effect, and
will cause each of its Subsidiaries to preserve, renew and keep in full force
and effect their respective organizational existences and, with respect to the
Borrower, its jurisdiction of organization shall remain in the United







--------------------------------------------------------------------------------





States (except with the written consent of the Administrative Agent and each
Lender) and, except for any such rights, privileges and franchises the failure
to preserve which would not in the aggregate have a Material Adverse Effect;
provided that nothing in this Section 6.04 shall prohibit (a) the merger of a
Subsidiary of the Borrower into the Borrower or the merger or consolidation of
any Subsidiary of the Borrower with or into another Person if the corporation
surviving such consolidation or merger is a Wholly Owned Consolidated Subsidiary
of the Borrower and if, in each case, after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing and a responsible officer
of the Borrower shall deliver to the Administrative Agent an officer’s
certificate representing that after giving effect to the transaction (i) the
Borrower is in compliance with the terms of the Credit Agreement on a pro forma
basis and (ii) no Default or Event of Default shall then exist, or (b) the
termination of the corporate existence of any Subsidiary of the Borrower or the
discontinuation of any line of business of the Borrower or any of its
Subsidiaries if the Borrower in good faith determines that such termination is
in the best interest of the Borrower or such Subsidiary, as the case may be, and
is not materially disadvantageous to the Lenders.


(p)The Credit Agreement is further amended by restating Section 6.12 thereof in
its entirety as follows:


6.12    Use of Proceeds.


The Extensions of Credit hereunder will be used (a) to refinance existing
indebtedness for borrowed money, including Indebtedness under the Existing
Credit Agreement, (b) to finance the acquisition and development of healthcare
real estate properties by the Borrower and its Subsidiaries, and (c) to finance
the general corporate purposes of the Borrower and its Subsidiaries. No proceeds
of any Loan will be used (x) to purchase or carry any “margin stock” or to
extend credit to others for the purpose of purchasing or carrying any “margin
stock” in violation of Regulations U, T or X, (y) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws
or any Anti-Terrorism Laws or (z) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country.


(q)The Credit Agreement is further amended by restating Section 6.16 thereof in
its entirety as follows:


(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time to be greater than 60%; provided, however, that if such ratio is
greater than 60% but is not greater than 65%, then the Borrower shall be deemed
to be in compliance with this subsection (a) so long as (i) the Borrower
completed a Material Acquisition during the quarter in which such ratio first
exceeded 60%, (ii) such ratio does not exceed 60% at any time after the fiscal
quarter immediately following the fiscal quarter in which such Material
Acquisition was completed, (iii) the Borrower has not maintained compliance with
this subsection (a) in reliance on this proviso more than one time during the
term of this Agreement and (iv) such ratio is not greater than 65% at any time.


(b)    Consolidated Secured Leverage Ratio. Permit the Consolidated Secured
Leverage Ratio at any time to be greater than 30%; provided, however, that if
such amount







--------------------------------------------------------------------------------





is greater than 30% but is not greater than 40%, then the Borrower shall be
deemed to be in compliance with this subsection (b) so long as (i) the Borrower
completed a Material Acquisition during the quarter in which such ratio first
exceeded 30%, (ii) such ratio does not exceed 30% at any time after the fiscal
quarter immediately following the fiscal quarter in which such Material
Acquisition was completed, (iii) the Borrower has not maintained compliance with
this subsection (b) in reliance on this proviso more than one time during the
term of this Agreement and (iv) such ratio is not greater than 40% at any time.


(c)    Consolidated Unencumbered Leverage Ratio. Permit the Consolidated
Unencumbered Leverage Ratio at any time to be greater than 60%; provided,
however, that if such ratio is greater than 60% but is not greater than 65%,
then the Borrower shall be deemed to be in compliance with this subsection (c)
so long as (i) the Borrower completed a Material Acquisition during the quarter
in which such ratio first exceeded 60%, (ii) such ratio does not exceed 60% at
any time after the fiscal quarter immediately following the fiscal quarter in
which such Material Acquisition was completed, (iii) the Borrower has not
maintained compliance with this subsection (c) in reliance on this proviso more
than one time during the term of this Agreement and (iv) such ratio is not
greater than 65% at any time.


(d)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter to be less than
1.50:1.0.


(e)    Consolidated Unsecured Coverage Ratio. Permit the Consolidated Unsecured
Coverage Ratio as of the end of any fiscal quarter to be less than 1.75:1.0.


(f)    [Reserved].


(r)The Credit Agreement is further amended by restating the first sentence of
Section 8.08 thereof in its entirety as follows:


Each of the Arrangers, the Co-Syndication Agents and the Joint Book Runners
(each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders.


(s)The Credit Agreement is further amended by adding the following new Section
9.23 at the end of Article IX thereof:


9.23    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:









--------------------------------------------------------------------------------





(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


To the extent not prohibited by applicable law, each Lender shall notify the
Borrower and the Administrative Agent if it has become the subject of a Bail-In
Action (or any case or other proceeding in which a Bail-In Action could be
reasonably be expected to be asserted against such Lender).


(t)The Credit Agreement is further amended by deleting Schedules 2.01, 5.06 and
5.07 attached thereto in their entirety and substituting in lieu thereof
Schedules 2.01, 5.06 and 5.07 attached hereto.


Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following in form and
substance satisfactory to the Administrative Agent:


(a)    a counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and each of the Required Lenders;


(b)    replacement Revolving Notes duly executed by the Borrower payable to each
Lender that requests a Revolving Note in the original principal amount of such
Lender’s Revolving Committed Amount as set forth on Schedule 2.01 attached
hereto;


(c)    a certificate of the Borrower, signed on behalf of the Borrower by the
Borrower’s chief executive officer or chief financial officer, certifying that,
(i) since December 31, 2015, there has not been a material adverse change in the
condition (financial or otherwise), operations, business, assets, liabilities or
prospects of the Consolidated Group taken as a whole or in the facts and
information regarding such entities as represented to date, nor has there been a
downgrade of the Borrower’s credit rating of two or more notches, and (ii) there
is no action, suit, investigation or proceeding pending or threatened in any
court or before any arbitrator or governmental authority that purports (x) to
materially and adversely affect the Borrower or its subsidiaries, or (y) to
affect any transaction contemplated the Credit Agreement or the ability of the
Borrower and its subsidiaries or any other obligor under the guarantees to
perform their respective obligations under the Credit Agreement.









--------------------------------------------------------------------------------





(d)    the Borrower’s financial statements for the period ending March 31, 2016
included in the Borrower’s Form 10-Q filed with the SEC;


(e)    evidence that all fees and expenses due and payable to the Administrative
Agent, any of the Lenders and any of their respective Affiliates have been paid;
and


(f)    such other documents, agreements and instruments as the Administrative
Agent may reasonably request.


Section 3. Allocations. The Administrative Agent, the Borrower and each Lender
agree that upon the effectiveness of this Amendment (the date of such
effectiveness, the “Amendment Effective Date”), the outstanding Revolving Loans
and the participation interests of the Lenders in any outstanding Letters of
Credit and Swing Line Loans shall be allocated among the Lenders in accordance
with their respective Revolving Commitment Percentages calculated based on the
Revolving Commitments of the Lenders set forth on Schedule 2.01 attached hereto
(the “Post-Amendment Commitment Percentage”). To effect such allocations, each
Lender whose Post-Amendment Commitment Percentage exceeds the amount of such
Lender’s Revolving Commitment Percentage immediately prior to the effectiveness
of this Amendment and any Lender providing a new Commitment shall make a
Revolving Loan in such amount as is necessary so that the aggregate principal
amount of Revolving Loans held by such Lender shall equal such Lender’s
Post-Amendment Commitment Percentage of the aggregate outstanding principal
amount of the Revolving Loans as of the Amendment Effective Date. The
Administrative Agent shall make such amounts of the proceeds of such Revolving
Loans available (a) to each Lender whose Post-Amendment Commitment Percentage is
less than the amount of such Lender’s Revolving Commitment Percentage
immediately prior to the effectiveness of this Amendment as is necessary so that
the aggregate principal amount of Revolving Loans held by such Lender shall
equal such Lender’s Post-Amendment Commitment Percentage of the aggregate
outstanding principal amount of the Revolving Loans as of the Amendment
Effective Date and (b) to the Exiting Lenders (as defined below) as is necessary
to repay in full the Revolving Loans owing to such Exiting Lenders. The parties
hereto confirm that the aggregate outstanding principal amount of the Revolving
Loans immediately prior to the Amendment Effective Date is equal to the
aggregate outstanding principal amount of the Revolving Loans immediately after
giving effect to the Amendment. Except for any Revolving Notes to be provided to
the Lenders in the principal amount of their respective Revolving Commitments,
no other documents, instruments or fees (other than fees set forth in Section
2(e) above) shall be, or shall be required to be, executed or paid in connection
with such allocations (all of which are hereby waived, as necessary).


Goldman Sachs Bank USA, as a new Lender under the Credit Agreement on the
Amendment Effective Date, hereby agrees to provide a new Revolving Commitment in
the amount set forth on Schedule 2.01 attached hereto. On the Amendment
Effective Date, Goldman Sachs Bank USA agrees to become and shall be deemed a
Lender for all purposes of the Credit Agreement, and each reference to the
Lenders in the Credit Agreement shall be deemed to include Goldman Sachs Bank
USA. Goldman Sachs Bank USA hereby appoints Wells Fargo Bank, National
Association as the Administrative Agent and authorizes the Administrative Agent
to take such action on its behalf and to exercise such powers under the Credit
Agreement and other Credit Documents as are delegated to the Administrative
Agent by the terms thereof.


On the Amendment Effective Date, the Revolving Commitments of each of Regions
Bank and Royal Bank of Canada (each, an “Exiting Lender”) shall be terminated,
all outstanding amounts due under the Credit Agreement and the other Credit
Documents to the Exiting Lenders on the Amendment Effective Date shall be paid
in full, and each Exiting Lender shall cease to be a Lender under the Credit
Agreement.









--------------------------------------------------------------------------------





The Administrative Agent, the Borrower and each Lender confirms the amount of
each such Lender’s Revolving Commitment as set forth on Schedule 2.01 attached
hereto.


Section 4. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:


(a)    Corporate and Governmental Authorization; No Contravention. The execution
and delivery by the Borrower of this Amendment and the performance by the
Borrower of its obligations hereunder and under the Credit Agreement as amended
by this Amendment are within the corporate power of the Borrower, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any governmental body, agency or official or other Person
(except for any such action or filing that has been taken and is in full force
and effect) and do not contravene, or constitute a default under, any provision
of applicable law or regulation or of the Organization Documents of the Borrower
or of any material agreement, judgment, injunction, order, decree or other
material instrument binding upon the Borrower or result in the creation or
imposition of any Lien on any asset of the Borrower other than Liens created
pursuant to the Credit Documents.


(b)    Binding Effect. This Amendment and the Credit Agreement as amended by
this Amendment constitute valid and binding agreements of the Borrower,
enforceable against the Borrower in accordance with their terms.


(c)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof nor will exist immediately after giving effect to this
Amendment.


Section 5. Reaffirmation of Representations. The Borrower hereby repeats and
reaffirms all representations and warranties made by the Borrower to the
Administrative Agent and the Lenders in the Credit Agreement as amended by this
Amendment and the other Credit Documents on and as of the date hereof with the
same force and effect as if such representations and warranties were set forth
in this Amendment in full.


Section 6. Certain References. Each reference to the Credit Agreement in any of
the Credit Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment. This Amendment is a Credit Document.


Section 7. Costs and Expenses. The Borrower shall reimburse the Administrative
Agent for all reasonable out-of-pocket costs and expenses (including Attorney
Costs) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.


Section 8. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 9. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT TAKING INTO
ACCOUNT CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF THE
LAW OF ANOTHER JURISDICTION).









--------------------------------------------------------------------------------





Section 10. Effect; Ratification. Except as expressly herein amended, the terms
and conditions of the Credit Agreement and the other Credit Documents remain in
full force and effect. The amendments contained herein shall be deemed to have
prospective application only. The Credit Agreement is hereby ratified and
confirmed in all respects. Nothing in this Amendment shall limit, impair or
constitute a waiver of the rights, powers or remedies available to the
Administrative Agent or the Lenders under the Credit Agreement or any other
Credit Document.


Section 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 12. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.


[Signatures on Next Page]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Credit Agreement to be executed as of the date first above written.




HEALTHCARE REALTY TRUST INCORPORATED


                    
By:
/s/ B. Douglas Whitman, II
Name:
B. Douglas Whitman, II
Title:
Executive Vice President, Corporate Finance







































[Signatures Continued on Next Page]




        

--------------------------------------------------------------------------------






[Signature Page to Third Amendment to Credit Agreement for Healthcare Realty
Trust Incorporated]


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, an L/C Issuer,
the Swing Line Lender and as a Lender
By:
/s/ Winita Lau
Name:
Winita Lau
 
Title:
Senior Vice President



JPMORGAN CHASE BANK, N.A., as a Lender and an L/C Issuer
By:
/s/ Chiara Carter
Name:
Chiara Carter
 
Title:
Executive Director
 



PNC BANK, NATIONAL ASSOCIATION, as a Lender and an L/C Issuer
By:
/s/ Eric W. Staton
Name:
Eric W. Staton
 
Title:
Vice President
 



U.S. BANK NATIONAL ASSOCIATION, as a Lender and an L/C Issuer
By:
/s/ Lori Y. Jensen
Name:
Lori Y. Jensen
 
Title:
Senior Vice President



BANK OF AMERICA, N.A., as a Lender
By:
/s/ Yinghua Zhang
Name:
Yinghau Zhang
 
Title:
Director
 
 



BANK OF MONTREAL, as a Lender
By:
/s/ Gwendolyn Gatz
Name:
Gwendolyn Gatz
 
Title:
Vice President
 








--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA, as a Lender
By:
/s/ Mauricio Saishio
Name:
Mauricio Saishio
 
Title:
Director
 
 



BARCLAYS BANK PLC, as a Lender
By:
/s/ Ronnie Glenn
Name:
Ronnie Glenn
 
Title:
Vice President
 



CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
By:
/s/ Mark Koneval
Name:
Mark Koneval
 
Title:
Managing Director
 
 
 
 
 
By:
/s/ Alistair Anderson
Name:
Alistair Anderson
 
Title:
Vice President
 



GOLDMAN SACHS BANK USA, as a Lender
By:
/s/ Rebecca Kratz
Name:
Rebecca Kratz
 
Title:
Authorized Signatory
 



FIFTH THIRD BANK, as a Lender
By:
/s/ Vera B. McEvoy
Name:
Vera B. McEvoy
 
Title:
Vice President
 



BRANCH BANKING AND TRUST COMPANY, as a Lender
By:
/s/ Brad Bowen
Name:
Brad Bowen
 
Title:
Vice President
 








--------------------------------------------------------------------------------





FIRST TENNESSEE BANK, N.A., as a Lender
By:
/s/ Cathy Wind
Name:
Cathy Wind
 
Title:
Senior Vice President



PINNACLE BANK, as a Lender
By:
/s/ Todd Carter
Name:
Todd Carter
 
Title:
Senior Vice President
























































--------------------------------------------------------------------------------






SCHEDULE 2.01


LENDERS AND COMMITMENTS




Lender




Revolving Committed Amount




Revolving Commitment Percentage
Wells Fargo Bank, National Association
$70,000,000.00
10.000000%
JPMorgan Chase Bank, N.A.
$70,000,000.00
10.000000%
PNC Bank, National Association
$65,000,000.00
9.2857144%
U.S. Bank National Association
$65,000,000.00
9.2857144%
Bank of America, N.A.
$50,000,000.00
7.1428571%
Bank of Montreal
$50,000,000.00
7.1428571%
Bank of Nova Scotia
$50,000,000.00
7.1428571%
Barclays Bank PLC
$50,000,000.00
7.1428571%
Credit Agricole Corporate and Investment Bank
$50,000,000.00
7.1428571%
Goldman Sachs Bank USA
$50,000,000.00
7.1428571%
Fifth Third Bank
$47,000,000.00
6.7142857%
Branch Banking & Trust Company
$38,000,000.00
5.4285714%
First Tennessee Bank, N.A.
$25,000,000.00
3.5714286%
Pinnacle Bank
20,000.000.00
2.8571429%
Total:
$700,000,000.00
100.000000000%









Schedule 2.01 - 1

--------------------------------------------------------------------------------






SCHEDULE 5.06


ENVIRONMENTAL MATTERS


During 2015, the Borrower acquired a medical office building in Tacoma,
Washington. During the due diligence period, the Borrower identified a specific
area of the property that contains soils with above-tolerance levels of
tetrachloroethylene (a dry cleaning solvent commonly known as perc) and obtained
a satisfactory purchase price reduction and recorded a $1,200,000 liability upon
acquisition. Remediation efforts are underway.




Schedule 5.06 - 1

--------------------------------------------------------------------------------






SCHEDULE 5.07


MATERIAL SUBSIDIARIES AND SPECIFIED AFFILIATES1) 




Schedule 5.07 - 1

--------------------------------------------------------------------------------





Entity Name
Jurisdiction of Organization
Ownership(2)
HRT Properties of Texas, Ltd.
TX
Healthcare Acquisition of Texas, Inc.
HR Acquisition of San Antonio, Ltd.
AL
Healthcare Acquisition of Texas, Inc.
HRT of Tennessee, LLC
TN
Healthcare Realty Trust Incorporated
HR Acquisition I Corporation
MD
Healthcare Realty Trust Incorporated
HR of Carolinas, LLC
DE
HR Carolinas Holdings, LLC
HR of Indiana, LLC
DE
HRT of Delaware, Inc.
HR of Iowa, LLC
DE
Healthcare Realty Trust Incorporated
HR Assets, LLC
DE
Healthcare Realty Trust Incorporated
Lakewood MOB, LLC
DE
HR of Iowa, LLC
HRT of Illinois, Inc.
DE
Healthcare Realty Trust Incorporated
HR-Pima, LLC
DE
Healthcare Realty Trust Incorporated
HR Acquisition of Pennsylvania, Inc.
PA
HR Acquisition I Corporation
HRT of Roanoke, Inc.
VA
Healthcare Realty Trust Incorporated
HR St. Francis MOB I SPE, LLC
DE
HR Richmond Manager, LLC
HR First Hill Medical Building SPE, LLC
DE
HR First Hill Holdings, LLC
HR St. Mary's MOB South SPE, LLC
DE
HR Richmond Manager, LLC
HR 601 Broadway Unit A, LLC
TN
Healthcare Realty Trust Incorporated
HR St. Mary's MOB NW SPE, LLC
DE
HR Richmond Manager, LLC
HR Three Tree, LLC
DE
HR Assets, LLC (99%) and HR Acquisition I Corporation (1%)
HR Fridley, LLC
MN
Healthcare Realty Trust Incorporated
HR Lowry Medical Center SPE, LLC
DE
Healthcare Realty Trust Incorporated
HRP MAC III, LLC
DE
HR MAC II, LLC
HR Summit Crossing SPE, LLC
DE
Healthcare Realty Trust Incorporated
HR West Des Moines SPE, LLC
DE
Healthcare Realty Trust Incorporated
Clive Wellness Campus Building One, LLC
DE
HR LADCO Holdings, LLC
HR MAC II, LLC
DE
Healthcare Realty Trust Incorporated



Schedule 5.07 - 2

--------------------------------------------------------------------------------







(1)    There are no Specified Affiliates.


(2)
The subsidiaries listed under the Ownership column but not under the Material
Subsidiary column do not directly own real estate assets meeting the Individual
Subsidiary Test.



Schedule 5.07 - 3